Citation Nr: 0926008	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1999 to 
January 2003 and from August 2003 to June 2004.  The Veteran 
also had service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.

In October 2007, the Veteran testified before a Decision 
Review Officer at the Togus RO.  In May 2009, the Veteran 
testified by videoconference before the undersigned Veterans 
Law Judge at a Board hearing.  Copies of both transcripts are 
of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not etiologically 
related to active duty service.

2.  The Veteran's tinnitus is not etiologically related to 
active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
while on active duty, and a sensorineural hearing loss may 
not be presumed to have been so incurred.              38 
U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 
5107; 38 C.F.R. § 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in October 2005 of the information and evidence needed to 
substantiate and complete his claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned until March 
2006.

The claims were readjudicated in an April 2007 statement of 
the case and a January 2009 supplemental statement of the 
case.  Where there is a timing defect in a case, to include 
where the appealed rating action precedes any VCAA notice, VA 
may cure the timing defect through compliance with proper 
remedial measures, such as the issuance of fully compliant 
VCAA notification followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1317, 1333-34 (Fed. Cir. 
2006).  As the claims were readjudicated after proper notice 
was provided to the Veteran, the timing defects have been 
cured.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records and, as warranted by 
law, providing a VA examination.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, VA 
medical records, service treatment records, and service 
personnel records.  Although this Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty.        38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2008).  Active duty for training 
is generally full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. 3.6(c)(1) (2008).  
Inactive duty for training is generally Reserve duty other 
than full-time duty. 38 C.F.R. 3.6(d) (2008).  The Board 
notes that the Veteran's personnel records from his Reserve 
service have not been located and are deemed unavailable.  At 
his hearing, the Veteran noted that he was on active duty for 
training for eight days beginning on July 8, 2006, before he 
was sent home as medically unfit for deployment to Iraq.  See 
Board hearing transcript, p. 6. 

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Presumptive periods do not apply to active duty for training 
or inactive duty for training.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that in August 
2002, the Veteran marked that he had no ear trouble or 
hearing loss.  At a separation examination in August 2002, 
the Veteran's ears and ear drums were found to be normal.  An 
audiological examination showed the Veteran's puretone 
threshold values for the left and right ears were 10 decibels 
at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz.

At a Reserve retention examination in March 2003, the Veteran 
reported no hearing loss and no ear trouble.  His ears and 
ear drums were found to be normal on clinical evaluation.  An 
audiological examination showed the Veteran's puretone 
threshold values for the left ear were 10 decibels at 500 
hertz, zero decibels at 1000 hertz, zero decibels at 2000 
hertz, five decibels at 3000 hertz, and five decibels at 4000 
hertz.  His puretone threshold values for the right ear were 
10 decibels at 500 hertz, five decibels at 1000 hertz, zero 
decibels at 2000 hertz, five decibels at 3000 hertz, and five 
decibels at 4000 hertz.

The Veteran's VA audiological examination in March 2006 
showed hearing thresholds within normal limits.  His puretone 
threshold values for the left ear were 15 decibels at 500 
hertz, 10 decibels at 1000 hertz, five decibels at 2000 
hertz, 10 decibels at 3000 hertz, and 10 decibels at 4000 
hertz.  His puretone threshold values for the right ear were 
10 decibels at 500 hertz, 10 decibels at 1000 hertz, five 
decibels at 2000 hertz, 10 decibels at 3000 hertz, and 10 
decibels at 4000 hertz.  Maryland CNC test results were 
described as "good," and 100 percent bilaterally. The 
Veteran was diagnosed with bilateral tinnitus.  The Veteran 
noted that he developed tinnitus upon discharge from active 
duty.  The audiologist was asked to opine if the Veteran's 
tinnitus was related to active duty service.  She noted that 
there was no way to objectively or subjectively prove or 
disprove the presence of absence of tinnitus.  She considered 
the Veteran's own statement about his tinnitus onset.  She 
noted that while he reported that tinnitus began shortly 
after discharge from active duty, he answered "no" to a 
question about having ear trouble when being examined in the 
Reserves.  The examiner found, therefore, that it was less 
likely than not that the Veteran's tinnitus had its onset 
during service.

At a June 2006 audiological appointment with the Reserves, 
the Veteran's puretone threshold values for the left ear were 
30 decibels at 500 hertz, 40 decibels at 1000 hertz, 25 
decibels at 2000 hertz, 25 decibels at 3000 hertz, and 35 
decibels at 4000 hertz.  His puretone threshold values for 
the right ear were 30 decibels at 500 hertz, 20 decibels at 
1000 hertz, 30 decibels at 2000 hertz, 20 decibels at 3000 
hertz, and 30 decibels at 4000 hertz.  He was diagnosed with 
mild sloping to moderate hearing loss in the left ear, and 
mild hearing loss in the right ear.  The Veteran reported 
that it had only been 48 hours since his last noise exposure.

In December 2006, the Veteran was discharged from the Army 
Reserves.

At another VA audiological examination in February 2008, the 
Veteran again showed hearing thresholds within normal limits.  
His puretone threshold values for the left ear were 20 
decibels at 500 hertz, 20 decibels at 1000 hertz, 10 decibels 
at 2000 hertz, 20 decibels at 3000 hertz, and 15 decibels at 
4000 hertz.  His puretone threshold values for the right ear 
were 15 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 
decibels at 2000 hertz, 15 decibels at 3000 hertz, and 10 
decibels at 4000 hertz.  Acoustic reflex measures were 
consistent with audiometric findings in both ears.  Word 
recognition ability was excellent bilaterally at 98 percent.

The evidence demonstrates that the Veteran showed a hearing 
loss "disability" of the left and right ears in June 2006 
as defined in 38 C.F.R. § 3.385.  The Board notes, however, 
that none of the post-service VA examinations demonstrated 
that the Veteran met the requirements for a hearing loss 
disability for either ear.  See 38 C.F.R. § 3.385.  The 
findings in June 2006 are, however, inconsistent with other 
audiological examinations taken three months earlier and two 
years later.  The Veteran had also been exposed to noise only 
48 hours prior to this hearing test.  This suggests that the 
disorder diagnosed in June 2006 was acute and transitory, 
without lasting residuals.  This conclusion is bolstered by 
the normal findings upon a recent VA examination in February 
2008.  

Even assuming, without deciding, that the Veteran currently 
has a bilateral hearing loss disability as defined in 38 
C.F.R. § 3.385, the Board finds that his hearing loss was not 
incurred during active duty service.  There is no question in 
this case as to whether the Veteran was exposed to noise 
trauma in service.  The Veteran's personnel records indicate 
that he worked around heavy machinery as a motor transport 
operator.  The Veteran also stated that he provided infantry 
and weapons training to soldiers through January 2003.  The 
Board finds his testimony and account of his exposure to 
noise during service to be credible and entirely consistent 
with the circumstances of his service.  The record shows, 
however, that none of the audiograms conducted during the 
Veteran's period of active military service show any hearing 
loss for either ear.  The Veteran's records also show that no 
tinnitus was ever reported.  

The Board recognizes that the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  The United 
States Court of Appeals for Veterans Claims has held that 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. § 1110; C.F.R. §§ 3.303, 3.304.  The Board notes in 
this regard, however, that audiological examinations taken 
years following active duty were also negative for bilateral 
hearing loss.  It was not until June 2006-six years 
following his assignment as a motor transport operator and 
over three years after his exposure to weapons training-when 
the Veteran had one audiological examination showing 
bilateral hearing loss.  Furthermore, the Veteran had a 
normal hearing test in February 2008.  The record is silent 
for any complaints or diagnoses of tinnitus until his VA 
examination in March 2006.  The record is also silent as to a 
positive nexus opinion regarding a connection between the 
Veteran's hearing disabilities and service.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for bilateral 
hearing loss and tinnitus.

The Board also finds that the Veteran is not entitled to 
entitlement to service connection for bilateral hearing loss 
and tinnitus based on his Reserve service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing active duty for training, and for a disability 
resulting from injury incurred in, or aggravated, while 
performing inactive duty for training.  See 38 U.S.C.A. §§ 
101(24), 106, 1110.  The Veteran does not contend that he 
incurred hearing loss or tinnitus as a result of acoustic 
trauma incurred during Reserve service.  See Board hearing 
transcript, p. 4; February 2008 VA examination report (noise 
exposure in the Reserves denied).  The Veteran worked as a 
respiratory therapist in the Reserves, and he went to the 
shooting range twice a year to qualify with his weapon.  
Without evidence of acoustic trauma incurred during either 
active duty for training or inactive duty for training, he is 
not entitled to service connection for these disabilities for 
his period of Reserve service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


